i^a-75*
                                ELECTRONIC RECORD




COA # 14-14-00165-CR                               OFFENSE: Capital Murder


STYLE: Harold Brown v The State of Texas           COUNTY: Harris


COA DISPOSITION: Affirmed                          TRIAL COURT: 208th District Court


DATE: August 18, 2015   Publish: No                TC CASE #:1362106




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Harold Brown v The State of Texas


CCA#


     APPELLAMT}*>                     Petition   CCA Disposition:      im~/r
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

                                                 JUDGE:

DATE: /lltf/zptr                                 SIGNED:                       PC:

JUDGE:      tfA UjiAas*~^                        PUBLISH:                      DNP:




                                                                                       MOTION FOR


                                                         FOR REHEAR ING IN CCA IS:


                                                      JUDGE:


                                                                              ELECTRONIC RECORD